Citation Nr: 9934507	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for chronic back strain.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1982 to 
January 1984 and from March to November 1986.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an April 1997 rating decision of the Regional 
Office (RO), which denied the veteran's claims for service 
connection for chronic back strain and a right knee 
disability.  

The Board notes that the veteran submitted a statement from a 
private physician directly to it in November 1999.  This 
letter was received within ninety days of the date the 
veteran was notified of the transfer of his records to the 
Board.  Although the RO has not had the opportunity to review 
this evidence, in light of the disposition of the claim, 
there is no prejudice to the veteran.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran was treated in service for back complaints, 
but these were acute and transitory and resolved without 
residual disability.

2. The spine was normal on the separation examination 
November 1986.

3. There is no competent medical evidence demonstrating that 
a back disability, which was first manifested many years 
after service, is related to any incident in service.

4. The service medical records reveal that the veteran was 
seen for right knee complaints, and that chondromalacia 
was noted on one occasion.

5. A private physician concluded that the veteran's current 
right knee disability is related to service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for chronic back 
strain.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a right 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The following law and regulations apply to both issues in 
this case:

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

I.  Service Connection for Chronic Back 
Strain

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection for chronic back strain.  Thus, the Board finds 
that his claim is not well grounded.  Accordingly, there is 
no duty to assist him in the development of his claim.

Factual background

The service medical records disclose that the veteran was in 
July 1983 for complaints of low back pain that increased with 
articulation.  A history of joint problems was noted.  An 
examination revealed no discoloration, point tenderness or 
warmth to touch.  The assessment was low back pain.  
Medication was prescribed.  He was seen about five days later 
and reported low back pain which increased with movement.  
The assessment was low back pain.  Still later in July, the 
veteran complained of low back pain.  It was indicated that a 
neurovascular evaluation was intact.  An X-ray of the 
lumbosacral spine noted a pertinent clinical history of 
fractures of L1, but the report of the X-ray was within 
normal limits.  The examiner indicated that the X-ray showed 
fracture of L1.  The assessment was chronic low back pain.  

The veteran was for physical therapy in August 1983 for low 
back pain of five weeks duration.  There was no trauma 
reported recently.  Active range of motion was within normal 
limits.  

On the enlistment examination in February 1986, prior to the 
veteran's second period of service, the spine was evaluated 
as normal.  The veteran denied recurrent back pain on a 
report of medical history at that time.  On November 4, 1986, 
the veteran related that he was lifting some wood that 
weighed about ninety pounds earlier that day and that he 
developed pain in the right lumbar and sacral areas.  It was 
a constant ache that increased with movement.  An examination 
disclosed that the veteran could toe and heel walk.  Trunk 
flexion increased the pain.  He was very tender at the right 
lumbar paraspinals, sacroiliac and gluteals.  The assessment 
was low back strain.  He was seen on several occasions for 
physical therapy for the next eight days.  It was noted on 
his last visit that he was still very sore, but was getting 
better as the day went on.  Later that month, it was reported 
that he had not returned to physical therapy for about two 
weeks, and that it was assumed he was asymptomatic.  The 
veteran was discharged from the physical therapy clinic.  

On a report of medical history on November 6, 1986, in 
conjunction with the separation examination, the veteran 
reported a history of recurrent back pain.  It was noted that 
this had been present on occasion since 1980, and that there 
was no known trauma.  He was treated with physical therapy as 
needed.  It was further indicated that he had been 
asymptomatic since entering the Air Force.  A clinical 
evaluation of the spine was normal on the separation 
examination in November 1986.

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in January 1997.  He reported that he 
sustained a low back strain in service when a grenade 
simulator exploded and he fell off a two story building, and 
landed on his back in 1983.  He stated that he did not have 
immediate pain, but he was stiff the next day while getting 
out of bed.  The pain lasted for about two weeks and he had 
had chronic low back pain since then.  He described a 
pressure-like feeling that was associated with sitting for 
periods of more than 45 minutes.  On examination, the lumbar 
spine had no tenderness to palpation.  The spinal contour was 
normal.  There was no palpable spasm.  Straight leg raising 
was to 85 degrees, bilaterally.  Lumbar flexion was to 95 
degrees, extension was to 35 degrees, and lateral flexion and 
rotation were to 35 degrees, bilaterally.  An X-ray of the 
lumbar spine was unremarkable.  The diagnosis was chronic 
lumbosacral strain.  

Private medical records show that the veteran was seen in 
June 1997 and reported a fifteen year history of back pain.  
The veteran again described the purported incident in 1983, 

as well as a re-injury in 1986 while picking up wood.  It was 
summarized that the veteran had a history of intermittent 
trauma in service and a long history of low back pain with 
some symptoms suggestive of intermittent stenosis, and an X-
ray suggestive of instability of L5-S1.  Later in June 1997, 
it was noted that magnetic resonance imaging disclosed a 
degenerative disc at L5-S1.  

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The service medical records confirm that the veteran was 
treated on a number of occasions for complaints involving his 
low back.  While he described being blown out of a two-story 
window, there is no reference in the service medical records 
to this incident.  The Board acknowledges that fact that the 
veteran was treated during his first period of service for 
low back complaints.  However, it is significant to point out 
that he specifically denied back problems on his enlistment 
examination in 1986.  He was seen for low back strain in 
November 1986.  The separation examination was conducted two 
days later, and revealed no abnormality of the spine.  

It is also significant to point out that there is no clinical 
evidence that the veteran was treated for low back complaints 
for many years following his discharge from service.  Indeed, 
he conceded that he had no medical records of treatment for a 
back disorder.  While he was found to have lumbosacral strain 
on VA examination in January 1997, there is no competent 
medical evidence linking this to service.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that he has a chronic back strain 
which is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis on 
which to reopen a claim for service connection.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the mere fact that the veteran was treated in 
service for back complaints, and that lumbosacral strain was 
demonstrated following service, does not provide the 
evidentiary showing of continuity contemplated by 38 C.F.R. 
§  3.303(b) that would well ground a claim without competent 
medical evidence supporting such a link.  Savage v. Gober, 10 
Vet. App. 488 (1997).  

II. Service Connection for a Right Knee 
Disability 

Factual background

The service medical records reveal that the veteran was seen 
in September 1983 after he had twisted the knee.  There was 
no edema or effusion.  The assessment was mild strain of the 
right knee.  When seen the following month, it was indicated 
that the right knee was slowly getting worse with activity.  
An examination showed that the ligaments were stable.  There 
was mild tenderness. The assessment was muscle strain.  He 
complained of right knee pain of 1 1/2 weeks duration in 
December 1982.  There was no injury or history of a previous 
problem.  An examination revealed laxity of the patella and 
crepitation.  The assessment was chondromalacia.  

During his second period of service, the veteran stated in 
July 1986 that he hurt his right knee in a fight.  Following 
an examination, the diagnosis was abrasions of the right 
knee.  The lower extremities were evaluated as normal on the 
separation examination in November 1986.

On VA examination in January 1997, the veteran related that 
he had injured his right knee in a jump over Grenada.  He 
reported that he landed in some thickets and had a laceration 
to the knee, as well as blunt trauma.  He had experienced 
knee pain since then.  On examination, there was a scar 
lateral to the patella.  There was some patellar tenderness 
with no warmth, swelling or erythema.  Range of motion was 
from 0 to 140 degrees.  No crepitus was identified.  An X-ray 
of the right knee was unremarkable.  The diagnosis was right 
chondromalacia patella, as described.

In a statement dated in November 1999, a private physician 
reported that he had seen the veteran that day for an 
orthopedic evaluation for complaints of right knee pain.  It 
was indicated that the pain apparently began in 1982 while he 
was in service.  The veteran apparently developed right knee 
pain during basic training when he was doing a lot of running 
and marching.  Also, as a paratrooper, he landed on his knee 
and noted the onset of pain and discomfort at that time.  It 
was further indicated that when seen in 1982 in service, he 
was diagnosed with chondromalacia patella and given 
medication which he had been taking since then.  It was also 
noted that he had not received any treatment for the knee 
since 1982.  Following an examination, the impression was 
traumatic chondromalacia patella, right.  The examiner 
commented that the veteran's symptoms were related to 
chondromalacia patella.  From the history given him, it was 
most probably related to an injury or activity that occurred 
in service.  It was not unusual after a fall on the patella 
to develop traumatic lesions in the articular cartilage of 
the undersurface of the patella that had persisted over the 
past several years.  

Analysis

The initial question before the Board is whether the claim 
for service connection for a right knee disability is well 
grounded.  A private physician reported in November 1999 that 
he had examined the veteran that day and concluded that he 
had chondromalacia of the right knee.  He specifically 
concluded that, based on the veteran's history, it was 
probably related to an event that occurred in service.  Based 
on this evidence, which suggests a relationship between the 
veteran's current right knee disability and service, the 
Board finds that the claim for service connection for a right 
knee disability is well grounded.  


ORDER

Service connection for chronic low back strain is denied.

The veteran has submitted a well-grounded claim for service 
connection for a right knee disability.  


REMAND

The veteran asserts that service connection is warranted for 
a right knee disability.  As noted above, the Board has 
concluded that the claim is well grounded.  A private 
physician has opined that the veteran's current right knee 
disability is related to service.  In light of the medical 
opinion of record, the Board finds that additional 
development of the record is appropriate.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right knee 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his right knee 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion as to whether it is 
at least as likely as not that any 
current right knee disability is related 
to service.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

